ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-210, recommending that NUSSHY I. SARAYA of BARNEGAT, who was admitted to the bar of this State in 1978, and who has been temporarily suspended from the practice of law since June 21, 2002, be disbarred as a matter of final discipline based on respondent’s conviction of third-degree theft by deception, in violation of N.J.S.A. 2C:20-4, and third-degree forgery, in violation of N.J.S.A. 2C:21-1(a)(2), conduct in violation of RPC 1.15(a)(b) (failure to safeguard funds and to promptly deliver them to client or third party), RPC 8.4(b) (commission of a criminal act that reflects adversely on attorney’s honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And NUSSHY I. SARAYA having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that NUSSHY I. SARAYA be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that NUSSHY I. SARAYA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that if respondent’s criminal conviction is overturned in collateral proceedings, respondent may move to vacate the Order of disbarment; and it is further
*471ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.